Reasons for Allowance
Claims 1-3, 6-12, 14-15, and 18-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose a controller for detecting the temperature of an autonomous driving controller; wherein, upon determining that a vehicle is driving; the controller determines whether a current temperature of the autonomous driving controller is lower than a target temperature; wherein the controller controls the cooling system according to the current temperature of the autonomous driving controller; wherein, in determining whether the current temperature of the autonomous driving controller is lower than the target temperature, when the current temperature of the autonomous driving controller is determined to be lower than the target temperature, the controller is configured of: determining whether the air-conditioning system is operated; operating the pump when the current temperature of the autonomous driving controller is determined to be higher than the target temperature in determining whether the air-conditioning system is operated; determining whether the current temperature of the autonomous driving controller is higher than the target temperature after the pump is operated; and terminating the controlling of the cooling system when the current temperature of the autonomous driving controller is determined to be lower than the target temperature; wherein, in determining whether the air-conditioning system is operated, when the current temperature of the autonomous driving controller is determined to be higher than the target temperature, the controller is configured of operating the air-conditioning system and adjusting an opening of the sub-expansion valve.

The closest prior art of record, Jonhston (US 20120183815 A1) discloses a cooling apparatus (Fig. 3, [0008]) comprising: drive electronics #227; a cooling system #200 for the drive electronics for adjusting a temperature of the drive electronics ([0026]), wherein the cooling system includes a chiller #215 connected to an air- conditioning system having a compressor #201, a condenser #203, an expansion valve #213, and an evaporator #211 connected to each other by a refrigerant line #209 through a refrigerant connection line (line comprising valve #217), a reservoir tank #235 storing a coolant and connected to the chiller through a coolant pipe #223 (see Fig. 3), a pump #231 mounted on the coolant pipe between the reservoir tank and the chiller (see arrows indicating coolant flow in Fig. 3), a sub-expansion valve #217 mounted on the refrigerant connection line to selectively expand a refrigerant supplied to the refrigerant connection line ([0024]), and the drive electronics connected through the coolant pipe between the pump and the chiller (see arrows indicating coolant flow in Fig. 3); a temperature sensor to detect a temperature of the drive electronics ([0028]); and a controller #109 connected to the temperature sensor and configured for controlling the cooling system and performing: detecting the temperature of the drive electronics via the temperature sensor upon determining that a vehicle is driving; determining whether a current temperature of the drive electronics is lower than a target temperature; and controlling of the cooling system according to the current temperature of the a the drive electronics ([0028-0029], [0037-0042]). Johnston does not specifically disclose wherein the drive electronics comprises an autonomous driving controller. Nonetheless, an autonomous driving controller is clearly an electronic device; and Lee (US 20210221199 A1) teaches that it is known to cool autonomous driving controller (see at least Fig. 4, [0036-0038)). Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Johnston with the drive electronics being cooled being an autonomous driving controller as taught by Lee for purposes of preventing damage due to excess heat. Johnston in combination with Lee does not disclose the aforementioned specific control scheme found in the independent claims. There is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of Johnston in combination with Lee to incorporate the aforementioned limitations. Thus, a finding of obviousness is precluded as per MPEP § 2143.01. For these reasons, the instant claims are patentable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763